Case 6:19-cv-01223-RRS-PJH Document 26 Filed 06/24/20 Page 1 of 17 PageID #: 269




                      UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF LOUISIANA
                           LAFAYETTE DIVISION

 TAMAR RENEE DOZIER, Individually               CIVIL ACTION NO. 6:19-cv-01223
 and on behalf of others similarly
 situated

 VERSUS                                         JUDGE SUMMERHAYS

 GOAUTO INSURANCE COMPANY                       MAGISTRATE JUDGE HANNA

           SUPPLEMENTAL REPORT AND RECOMMENDATION

       This Court issued a report and recommendation (Rec. Doc. 19) finding that

 jurisdictional discovery would not aid the court, finding that the court lacks subject-

 matter jurisdiction over this lawsuit, and recommending that the plaintiff’s motion

 to remand (Rec. Doc. 11) should be granted. The defendant objected to the report

 and recommendation and offered additional evidence in support of its argument that

 the court has subject-matter jurisdiction under the Class Action Fairness Act of 2005

 (“CAFA”), 28 U.S.C. § 1332(d). (Rec. Doc. 21). This supplemental report and

 recommendation addresses the additional evidence and addresses in more detail the

 plaintiff’s alternative motion for jurisdictional discovery.

                                     Background

       The plaintiff, Tamar Renee Dozier, filed suit against GoAuto Insurance

 Company in state court, alleging that her vehicle was insured by GoAuto when it

 was totaled in a crash and that GoAuto undervalued her vehicle when adjusting her
Case 6:19-cv-01223-RRS-PJH Document 26 Filed 06/24/20 Page 2 of 17 PageID #: 270




 claim. Ms. Dozier styled her suit as a class action, alleging that it was brought not

 only on her own behalf but also on behalf of others whose vehicles were also

 undervalued after being deemed total losses. Ms. Dozier claimed that the valuation

 method used by GoAuto (referred to in the petition as the CCC One Market

 Valuation Report) breached the insurance contract and violated Louisiana law.

       GoAuto removed the suit to federal court, alleging that the court has subject-

 matter jurisdiction under CAFA. Ms. Dozier responded with the instant motion to

 remand or alternatively for jurisdictional discovery.

       This Court analyzed the parties’ argument and the evidence they presented

 and concluded that there was no evidence that any plaintiff was diverse in citizenship

 from the defendant and, consequently, that the defendant had not satisfied its burden

 of establishing minimal diversity. This Court must now determine whether the

 additional evidence submitted by GoAuto along with its objection to the report and

 recommendation changes that conclusion.

                                  Law and Analysis

       To establish CAFA jurisdiction, a removing defendant must prove minimal

 diversity,1 which requires at least one plaintiff to be diverse in citizenship from at




 1
       28 U.S.C. § 1332(d).

                                           2
Case 6:19-cv-01223-RRS-PJH Document 26 Filed 06/24/20 Page 3 of 17 PageID #: 271




 least one defendant.2 There are exceptions to CAFA jurisdiction, but the potential

 applicability of an exception to CAFA jurisdiction is considered only after the

 removing defendant has established jurisdiction under CAFA.3 The removing party

 bears the burden of showing that federal jurisdiction exists pursuant to CAFA.4

 Therefore, remand is appropriate when the removing defendant fails to carry its

 burden of showing minimal diversity.5

        In this case, a single plaintiff and a single defendant were identified in the

 petition. The named plaintiff is a natural person, and the named defendant is a

 corporation.

        In the report and recommendation, this Court explained that it found GoAuto

 to be a Louisiana citizen. A corporation=s citizenship is determined by its state of

 incorporation and the state in which it has its principal place of business. 6 In the

 removal notice, GoAuto stated that it is “a corporation organized under the laws of


 2
        Hollinger v. Home State Mut. Ins. Co., 654 F.3d 564, 569 (5th Cir. 2011)
 3
         Preston v. Tenet Healthsystem Memorial Medical Center, Inc. (Preston II), 485 F.3d 804,
 813 (5th Cir. 2007).
 4
       Waxler Transp. Co., Inc. v. Valspar Corp., No. 08-1363, 2008 WL 4936510, at *2 (E.D.
 La. Aug. 6, 2008); Phillips v. Severn Trent Environmental Services, Inc., No. 07-3889, 2007 WL
 2757131, at *1 (E.D. La. Sept. 19, 2007).
 5
        See, e.g., Behler v. East Jefferson Hospital Service District No. 2, No. 12-1171, 2012 WL
 13001034, at *4 (E.D. La. Aug. 20, 2012); Rasberry v. Capitol County Mut. Fire. Ins. Co., 609
 F.Supp.2d 594, 603 (E.D. Tex. 2009); Jenkins v. BOH Bros. Const. Co., LLC, No. 08-3794, 2009
 WL 3346953, at *2 (E.D. La. Oct. 13, 2009).
 6
        28 U.S.C. § 1332(c)(1).

                                                3
Case 6:19-cv-01223-RRS-PJH Document 26 Filed 06/24/20 Page 4 of 17 PageID #: 272




 Louisiana with its principal place of business in Baton Rouge, Louisiana.”7

 Accordingly, this Court found that GoAuto is a Louisiana citizen.

           In the report and recommendation, this Court explained that it found Ms.

 Dozier to be a Louisiana citizen. The citizenship of a natural person is determined

 by the state in which he is domiciled,8 and domicile is a combination of both a

 person's residence and his intent to remain there permanently. 9 Therefore, Aan

 allegation that a party is a resident of a certain state is not a sufficient allegation of

 his citizenship in that state.@10 However, a person's place of residence is prima facie

 proof of his domicile,11 creating a presumption of citizenship. Furthermore, once

 domicile is established, it presumptively continues unless rebutted by evidence of

 change.12 In her petition, Ms. Dozier alleged that she is a Louisiana resident.13

 GoAuto presented no evidence refuting that allegation or suggesting that Ms. Dozier



 7
           Rec. Doc. 1 at 4.
 8
       Hollinger v. Home State Mut. Ins. Co., 654 F.3d at 571; Coury v. Prot, 85 F.3d 244, 248
      th
 (5 Cir. 1996).
 9
         Hollinger v. Home State Mut. Ins. Co., 654 F.3d at 571; Preston v. Tenet Healthsystem
 Memorial Medical Center, Inc. (Preston I), 485 F.3d 793, 798 (5th Cir. 2007); Coury v. Prot, 85
 F.3d at 250.
 10
           Delome v. Union Barge Line Co., 444 F.2d 225, 233 (5th Cir. 1971).
 11
           Hollinger v. Home State Mut. Ins. Co., 654 F.3d at 571; Preston I, 485 F.3d at 799.
 12
           Preston I, 485 F.3d at 797-98.
 13
           Rec. Doc. 1-1 at 2.

                                                   4
Case 6:19-cv-01223-RRS-PJH Document 26 Filed 06/24/20 Page 5 of 17 PageID #: 273




 is not a Louisiana citizen. Accordingly, this Court found that Ms. Dozier is a

 Louisiana domiciliary and citizen.

       Because the two parties expressly named in the suit are citizens of Louisiana,

 GoAuto can establish minimal jurisdiction only if it can show that a member of the

 proposed plaintiff class is a citizen of a state other than Louisiana.

       In support of its objection to the original report and recommendation, GoAuto

 submitted the supplemental declaration of Kerry Berry, its chief claims officer. Ms.

 Berry stated that her review of GoAuto’s claim files showed that, “between 2014

 and 2019, GoAuto has adjusted total loss property damages claims for more than

 twenty-one Louisiana policyholders whose last known primary mailing address is

 out-of-state.”14 GoAuto argued that, based on the decision rendered in Coco v. Heck

 Industries, Inc.,15 the fact that at least twenty-one policyholders have mailing

 addresses in other states leads to the conclusion that at least one of those twenty-one

 persons is a Louisiana citizen. GoAuto’s argument is flawed for four reasons.

       First, Ms. Berry did not provide any evidence that the CCC One Market

 Valuation Report was used in valuing the claims of the twenty-two people on the list

 attached to her supplemental declaration. Therefore, GoAuto did not establish that




 14
       Rec. Doc. 21-1 at 2.
 15
       Coco v. Heck Industries, Inc., No. 13-3059, 2014 WL 1029994 (W.D. La. Mar. 17, 2014).

                                             5
Case 6:19-cv-01223-RRS-PJH Document 26 Filed 06/24/20 Page 6 of 17 PageID #: 274




 any of the persons on the list actually qualify as members of the proposed plaintiff

 class.

          Second, a person’s mailing address does not automatically establish his or her

 citizenship. While a person’s mailing address might be an indication of residence16

 or domicile,17 it is insufficient when standing alone to establish domicile.18

          In determining a litigant's domicile, the court must address a variety of
          factors. No single factor is determinative. The court should look to all
          evidence shedding light on the litigant's intention to establish domicile.
          The factors may include the places where the litigant exercises civil and
          political rights, pays taxes, owns real and personal property, has driver's
          and other licenses, maintains bank accounts, belongs to clubs and
          churches, has places of business or employment, and maintains a home
          for his family.19




 16
       Wilson v. Samson Contour Energy E & P, L.L.C., No. 14-0109, 2014 WL 6909416, at *4
 (W.D. La. Dec. 9, 2014).
 17
        Cox, Cox, Filo, Camel & Wilson, LLC v. Sasol North America, Inc., No. 2:11-CV-856,
 2012 WL 262613, at *5 (W.D. La. Jan. 30, 2012), affirmed, 2012 WL 2254279 (W.D. La. Jun 14,
 2012).
 18
          See, e.g., Williams v. Bolotovsky, No. 17-4445, 2017 WL 4640479, at *5 (E.D. La. Oct. 16,
 2017).
 19
       Coury v. Prot, 85 F.3d 244, 251 (5th Cir. 1996). See, also, Acridge v. Evangelical Lutheran
 Good Samaritan Soc., 334 F.3d 444, 448 (5th Cir. 2003).

                                                  6
Case 6:19-cv-01223-RRS-PJH Document 26 Filed 06/24/20 Page 7 of 17 PageID #: 275




 “[N]either residency alone nor a mailing address is the equivalence of citizenship.”20

 More particularly, the “attributes of a policyholder like mailing address or even

 residence are not dispositive of domicile.”21

        Evidence of the mailing addresses of members of a proposed class can support

 a finding of domicile when additional relevant evidence is also provided. For

 example, when an affidavit was submitted showing that members of the proposed

 plaintiff class had mailing addresses in seventeen different states and the defendant

 also submitted evidence that three of those individuals held out-of-state driver's

 licenses, owned vehicles that were registered out of state, and actually resided out of

 state, the court found that the minimal diversity requirement was satisfied.22 In this

 case, however, GoAuto provided only the last known mailing address for twenty-

 two policyholders and nothing more. Thus, GoAuto has failed to establish the

 domicile or citizenship of any of them.

        Third, even if a person’s mailing address did establish his or her citizenship,

 GoAuto presented no evidence that the twenty-two policyholders on the list attached




 20
         Gatti v. Louisiana, No. 10-329-JJB-DLD, 2011 WL 1827437, at *3 n. 9 (M.D. La. Feb. 25,
 2011), report and recommendation adopted, 2011 WL 1827356 (M.D. La. May 12, 2011).
 21
       Hollinger v. Home State County Mutual Insurance Company, No. 5:09-CV-118, 2010 WL
 11530632, at *4 (E.D. Tex. Aug. 5, 2010), affirmed, 654 F.3d 564 (5th Cir. 2011).
 22
        In Brew v. University Healthcare System, LC, No. 15-4569, 2015 WL 8259583, at *3 (E.D.
 La. Dec. 9, 2015),

                                               7
Case 6:19-cv-01223-RRS-PJH Document 26 Filed 06/24/20 Page 8 of 17 PageID #: 276




 to Ms. Berry’s declaration was receiving their mail at the last known mailing

 addresses shown on the list attached to Ms. Berry’s declaration at the time the suit

 was filed. “In cases removed from state court, diversity of citizenship must exist

 both at the time of filing in state court and at the time of removal to federal court.”23

 Under CAFA, citizenship must be analyzed as of the date the complaint was filed or

 when federal jurisdiction was first invoked.24         Therefore, jurisdictional facts

 supporting diversity of citizenship for the purposes of CAFA must be established as

 of the time the petition was filed or at the time of removal.

       In this case, however, the mailing addresses supplied by Ms. Berry were

 twenty-two current or former GoAuto policyholders’ last known mailing addresses.

 No information was provided stating that these were the policyholders’ mailing

 addresses at any particular time. While these might have been the policyholders’

 addresses at the time the policies were issued, the policyholders’ mailing addresses

 might have changed at some point after the policies were issued. But no information

 clarified the date on which the mailing addresses were provided to GoAuto or when

 GoAuto knew them to be accurate. In fact, Ms. Berry stated that GoAuto “does not

 necessarily have up-to-date primary mailing addresses for” its customers,25 and


 23
       Coury v. Prot, 85 F.3d at 249.
 24
       28 U.S.C. § 1332(d)(7).
 25
       Rec. Doc. 21-1 at 1.

                                            8
Case 6:19-cv-01223-RRS-PJH Document 26 Filed 06/24/20 Page 9 of 17 PageID #: 277




 GoAuto admitted this evidentiary deficit in its argument in support of its objections

 to the original report and recommendation. There, GoAuto admitted that “[a]lthough

 GoAuto is in possession of. . . information as of the time of the purchase of the

 policies in question, that information cannot establish domicile or even residence at

 the time this suit was filed many years later.”26 For this Court to find that these

 twenty-two policyholders were citizens of other states based on their mailing

 addresses, this Court would have to rely on their mailing addresses at the time the

 suit was filed or at the time of removal. But no such information was provided.

       Fourth, this Court declines to apply the same reasoning relied upon in the

 Coco case. In Coco, the plaintiffs alleged that a concrete plant damaged them by

 disturbing the peaceful possession of their property with evening and early morning

 operations and by spewing dust and particulate matter that covered their property

 and caused medical problems. The suit was brought on behalf of thirteen named

 plaintiffs and a proposed class of plaintiffs including the 929 residents of

 Moreauville, Louisiana and the residents of an additional area of Avoyelles Parish.

 The defendant company argued that twenty-one affected properties were owned by

 persons whose property tax bills were sent to out-of-state addresses. The court found

 that “it is more probable than not that at least one of the 21 property owners with an



 26
       Rec. Doc. 21 at 22.

                                           9
Case 6:19-cv-01223-RRS-PJH Document 26 Filed 06/24/20 Page 10 of 17 PageID #: 278




  out of state address is, indeed, an out of state domiciliary. We need not put aside

  commonsense when applying CAFA to the facts of this case. Therefore, the minimal

  diversity required by CAFA is met.”27 The court then went on to find that more than

  two-thirds of the members of the proposed plaintiff class were Louisiana citizens,

  applied the local controversy exception to CAFA, and concluded that the case should

  be remanded to Louisiana state court.

         The notion of making a common-sense presumption in calculating the

  domicile of members of the plaintiff class in a CAFA lawsuit appears to have

  originated with a district court ruling in which the court said:

         To rely on estimates from a study conducted in late 2005, when many
         south Louisiana residents were still in the midst of a forced evacuation,
         as an accurate representation of how many potential class members do
         not intend to return to their homes in Louisiana is an extrapolation that
         the Court is not willing to make, especially when the common-sense
         presumption is that these homeowners intended to return. Although
         there well may be proposed classes where detailed proof of the two-
         thirds citizenship requirement is required, the Court finds that common
         sense should prevail in this closed-end class involving people who, as
         noted, hold an asset that is a measure of domicile, their home.
         Therefore, the Court finds that more than two-thirds of the members of
         the proposed class are Louisiana citizens.28




  27
         Coco v. Heck Industries, Inc., 2014 WL 1029994, at *2.
  28
         Caruso v. Allstate Ins. Co., 469 F.Supp.2d 364, 368 (E.D. La. 2007). A similar result was
  reached in Joseph v. Unitrin, Inc., No. 1:08-CV-077, 2008 WL 3822938, at *6 (E.D. Tex. Aug.
  12, 2008).

                                                10
Case 6:19-cv-01223-RRS-PJH Document 26 Filed 06/24/20 Page 11 of 17 PageID #: 279




  Subsequently, the Fifth Circuit “acknowledged that where a proposed class is

  discrete in nature, a common sense presumption should be utilized in determining

  whether citizenship requirements have been met.”29 The court then concluded that

  evidence of registering and insuring a motor vehicle in Texas was evidence of the

  intent to remain in Texas sufficient to support an exception to CAFA jurisdiction. 30

  However, this Court did not locate a Fifth Circuit decision in which a “common

  sense presumption” was used as a basis for finding minimal diversity. And the Fifth

  Circuit has found that billing addresses do not establish domicile for purposes of an

  exception to CAFA jurisdiction.31 Therefore, this Court will not follow Coco and

  conclude that one or more of the GoAuto policyholders having a mailing address

  outside of Louisiana is domiciled in another state. To do so would substitute

  speculation by this Court for the requirement that the defendant must satisfy its

  burden, which is a leap this Court declines to make.

        This case is also significantly different from Coco and the cited cases that used

  common sense presumptions to find that an exception to CAFA jurisdiction existed.

  Here, there is insufficient information about the members of the proposed class to

  reach a conclusion regarding what proportion of them are Louisiana citizens. Even


  29
        Hollinger v. Home State Mut. Ins. Co., 654 F.3d at 573.
  30
        Hollinger v. Home State Mut. Ins. Co., 654 F.3d at 574.
  31
        Preston I, 485 F.3d at 800-02.

                                               11
Case 6:19-cv-01223-RRS-PJH Document 26 Filed 06/24/20 Page 12 of 17 PageID #: 280




  with the additional evidence submitted by GoAuto, this Court can conclude only that

  the sole named plaintiff is a Louisiana citizen, the sole named defendant is a

  Louisiana citizen, and GoAuto failed to establish the citizenship of the twenty-two

  policyholders listed on the exhibit attached to Ms. Berry’s supplemental declaration.

  A “defendant cannot establish removal jurisdiction by mere speculation and parties

  can neither concede that it exists nor proselytize beliefs which, if true, would support

  its exercise.”32 Instead, a removing defendant like GoAuto must bear the burden of

  showing that federal jurisdiction exists.33 In this case, however, GoAuto has not

  satisfied that burden, and this Court cannot conclude, on the basis of last known

  mailing addresses and nothing more, that any person on the list is, more likely than

  not, a citizen of a state other than Louisiana.

        To satisfy its burden of establishing minimal diversity, GoAuto is required to

  show that at least one plaintiff class member is diverse in citizenship from any

  defendant.34 GoAuto has not satisfied that burden. Therefore, the additional

  evidence submitted by GoAuto along with its objections to the original report and




  32
         Guidry v. Dow Chemical Company, No., 19-12233, 2019 WL 4509490, at *10 (E.D. La.
  Sept. 19, 2019).
  33
        Manguno v. Prudential Property and Cas. Ins. Co., 276 F.3d 720, 723 (5th Cir. 2002).
  34
        28 U.S.C. § 1332(d)(2)(A).

                                              12
Case 6:19-cv-01223-RRS-PJH Document 26 Filed 06/24/20 Page 13 of 17 PageID #: 281




  recommendation did not alter this Court’s recommendation that this matter should

  be remanded for lack of subject-matter jurisdiction.

                                     Jurisdictional Discovery

         “In making a jurisdictional assessment, a federal court is not limited to the

  pleadings; it may look to any record evidence, and may receive affidavits, deposition

  testimony or live testimony concerning the facts underlying the citizenship of the

  parties.”35 Jurisdictional discovery may be permitted in CAFA cases with regard to

  narrow factual questions of citizenship.36 In this case, the plaintiffs alternatively

  seek jurisdictional discovery regarding the members of the proposed class (all of

  whom are GoAuto policyholders) in order to gather information relevant to the issue

  of the policyholders’ citizenship and whether the policyholders are diverse in

  citizenship from GoAuto. In the original report and recommendation, this Court

  stated that “jurisdictional discovery will not assist the parties or this Court in

  determining whether there was minimal diversity at the time of removal since the

  only parties to the suit at that time – Ms. Dozier and GoAuto – are not diverse.”37


  35
         Coury v. Prot, 85 F.3d at 249.
  36
          Ictech-Bendeck v. Progressive Waste Solutions of LA, Inc., 367 F.Supp.3d 555, 563 (E.D.
  La. 2019) (citing Coleman v. Estes Express Lines, Inc., 631 F.3d 1010, 1017 (9th Cir. 2011) in the
  absence of Fifth Circuit jurisprudence on point). See, also, e.g., Stewart v. Ruston Louisiana Hosp.
  Co., LLC, No. 14-0083, 2014 WL 2574508, at *2 (W.D. La. June 9, 2014) (“the Court finds that
  limited jurisdictional discovery is required in order to determine whether the Court has jurisdiction,
  particularly in regard to the local controversy exception's citizenship requirement.”).
  37
         Rec. Doc. 19 at 13.

                                                   13
Case 6:19-cv-01223-RRS-PJH Document 26 Filed 06/24/20 Page 14 of 17 PageID #: 282




  This Court now further finds that jurisdictional discovery will not assist the parties

  or the Court in determining whether the potential class members other than Ms.

  Dozier are diverse in citizenship from GoAuto.

        As noted previously, diversity of citizenship must be established as of the time

  the suit was filed or removed. GoAuto admitted in its briefing that it possesses

  information regarding its policyholders, such as their identities, addresses, driver’s

  license numbers, and the state of issuance of their driver’s license numbers, which

  was gathered at the time the policies were issued.38 But GoAuto represented that it

  has no such information regarding its policyholders that can be correlated to the time

  the suit was filed.39 Furthermore, GoAuto stated in its briefing that, while it had

  addresses for its policyholders at the time the policies were issued, it has no

  information concerning whether its policyholders had the intent to remain

  permanently at those addresses.40       As previously explained, an individual’s

  citizenship is the same as his or her domicile, and a person’s domicile requires

  evidence of both residence and an intent to remain at that residence indefinitely.

  Because “CAFA does not permit the courts to make a citizenship determination

  based on a record bare of any evidence showing class members’ intent to be


  38
        Rec. Doc. 21 at 22.
  39
        Rec. Doc. 21 at 22.
  40
        Rec. Doc. 21 at 22.

                                           14
Case 6:19-cv-01223-RRS-PJH Document 26 Filed 06/24/20 Page 15 of 17 PageID #: 283




  domiciled in” a particular state,41 GoAuto argued that it has insufficient information

  concerning its policyholders to establish their domicile. While this argument is

  contrary to GoAuto’s argument that its policyholders last known mailing addresses

  should be sufficient to establish their domicile, nothing has been presented in an

  effort to refute it. GoAuto certainly has greater access to factual information

  concerning its policyholders than the plaintiff does. But if that information cannot

  be tied to the date of the filing of the plaintiff’s petition or the date of removal and

  if that information cannot establish the intent prong of the domicile analysis,

  ordering the plaintiff to propound jurisdictional discovery to collect that information

  would be nothing more than a waste of time and effort and would not assist the court

  in evaluating the citizenship of the proposed class members.

        GoAuto’s contentions regarding the information it maintains with regard to

  current and former policyholders were not set forth in an affidavit or declaration, but

  those contentions were made by counsel in pleadings filed with the court. Assuming

  those representations to be true, this Court must conclude that GoAuto has no factual

  information from its policyholders that would shed light on where those individuals

  were domiciled at the time the suit was filed or at the time the suit was removed.

  Similarly, this Court must conclude that GoAuto has no factual information from its



  41
        Preston I, 485 F.3d at 802.

                                            15
Case 6:19-cv-01223-RRS-PJH Document 26 Filed 06/24/20 Page 16 of 17 PageID #: 284




  policyholders that would shed light on whether they had the intent to remain in any

  particular state at those times. Therefore, any jurisdictional discovery would be

  futile. This Court therefore recommends that the plaintiff’s alternative motion for

  jurisdictional discovery should be denied.

                                       Conclusion

        The new evidence submitted by GoAuto along with its objections to this

  Court’s original report and recommendation failed to establish that any member of

  the proposed plaintiff class is a citizen of a state other than Louisiana. Therefore,

  this Court finds that the Court lacks subject-matter jurisdiction because the

  defendant failed to meet its burden of establishing minimal diversity. This Court

  further finds that jurisdictional discovery will not aid the court’s evaluative process.

  Accordingly,

        IT IS RECOMMENDED that the plaintiff’s motion to remand (Rec. Doc. 11)

  should be granted, the plaintiff’s alternative motion for jurisdictional discovery

  should be denied (Rec. Doc. 11), and this action should be remanded to the 15th

  Judicial District Court, Lafayette Parish, Louisiana.

        Under the provisions of 28 U.S.C. § 636(b)(1)(C) and Fed. R. Civ. P. 72(b),

  parties aggrieved by this recommendation have fourteen days from service of this

  report and recommendation to file specific, written objections with the Clerk of

  Court. A party may respond to another party’s objections within fourteen days after

                                            16
Case 6:19-cv-01223-RRS-PJH Document 26 Filed 06/24/20 Page 17 of 17 PageID #: 285




  being served with of a copy of any objections or responses to the district judge at the

  time of filing.

         Failure to file written objections to the proposed factual findings and/or the

  proposed legal conclusions reflected in the report and recommendation within

  fourteen days following the date of its service, or within the time frame authorized

  by Fed. R. Civ. P. 6(b), shall bar an aggrieved party from attacking either the factual

  findings or the legal conclusions accepted by the district court, except upon grounds

  of plain error.42

         Signed at Lafayette, Louisiana, this 24th day of June 2020.



                                              ____________________________________
                                              PATRICK J. HANNA
                                              UNITED STATES MAGISTRATE JUDGE




  42
          See Douglass v. United Services Automobile Association, 79 F.3d 1415 (5th Cir. 1996) (en
  banc), superseded by statute on other grounds, 28 U.S.C. § 636(b)(1).

                                                17
